UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7761



JAMES A. CALHOUN-EL,

                Plaintiff - Appellant,

          v.


GARY D. MAYNARD, Acting Secretary , Department
of Public Safety and Correctional Services;
OFFICER   BROWN;   OFFICER   OABOEIU;   OFFICER
LASANE; OFFICER EBAHA; ROWLEY, Commissioner of
Correction;   MOTTI   MULLETTA,   M.D.;   CRAIG
HARBOUR,   Regional   Manager;   JAMES   SMITH,
Warden; WHATTAKER, Chief of Security; CAPTAIN
SIMPSON; CAPTAIN WASHINGTON; CAPTAIN STAFER;
CAPTAIN    GUY;   LIEUTENANT    J.    WILLIAMS;
LIEUTENANT M. WILLIAMS; LIEUTENANT WATKINS;
LIEUTENANT BROWN; LIEUTENANT COLEMAN; SERGEANT
MASON; SERGEANT WALKER; OFFICER COLEMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-00220-RDB)


Submitted:   February 21, 2008            Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James A. Calhoun-El, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Katrina J. Dennis, KRAMON & GRAHAM, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           James     Calhoun-El   appeals    the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   for   the   reasons   stated   by   the   district     court.    See

Calhoun-El v. Maynard, No. 1:07-cv-00220-RDB (D. Md. filed Nov. 19,

2007 & entered Nov. 20, 2007).          We deny Calhoun-El’s motion to

appoint counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -